SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

10
CA 16-01146
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, AND LINDLEY, JJ.


THE CANANDAIGUA NATIONAL BANK AND TRUST COMPANY,
PLAINTIFF-RESPONDENT,

                      V                                             ORDER

MATTHEW PALMER, ALSO KNOWN AS MATTHEW J.
PALMER, PALMER AUTOMOTIVE, INC.,
DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.


CHENEY & BLAIR, LLP, GENEVA (DAVID D. BENZ OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

HARTER SECREST & EMERY LLP, ROCHESTER (JESSICA A. MYERS OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Ontario County
(Frederick G. Reed, A.J.), entered August 24, 2015. The order granted
plaintiff’s motion for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    February 3, 2017                       Frances E. Cafarell
                                                   Clerk of the Court